DETAILED ACTION
Acknowledgments
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final action is in reply to 17436895 the application filed on 09/07/2021.
Claims 2 – 4, 8 – 9, 11, 15 have been amended
Claims 1 – 15 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 was fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 10, 13 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 10360593 – Hunter et al. hereinafter as HUNTER

Regarding Claim 1, 10 and 15
HUNTER discloses:
1. (Original) An electronic device comprising: 
a display; (Displays, Col 9 line 65- 67)
a communication circuit; (circuit, col 22 line 19-21)
at least one memory; and (memory)
at least one processor, wherein the at least one memory stores instructions configured to, when executed, cause the at least one processor to: (Fig. 36A and B)
store information on at least one marketing Point of Interest (POI) received from a first server (centralized server, col 2 line 6 – 15) through the communication circuit (circuit, col 22 line 19-21) in the at least one memory(memory, 3612, fig. 36a and b), identify at least one surrounding POI(marketing area, . i.e. retailer merchant proximity, col 8 line 35 – 38) located around the electronic device col 7 line 54 – 67) among the at least one marketing POI (marketing area, . i.e. retailer merchant proximity, col 8 line 35 – 38), based on first location information of the electronic device, configure a surrounding marketing POI as a target geofence (dwell time in a particular store, col 13 line 1 – 12), which satisfies a predetermined condition, (condition, how long average time dwelling, repeat visits, previous visits etc.) among the at least one surrounding marketing POI, (retail store, col 13 line 1 – 12)  and display (display, col 88 ;line 33 – 55) marketing information corresponding to the target geofence on the display in response to identification of entry of the electronic device into the target geofence.  (Visual messages when someone passes a display or message col 88 ;line 33 – 55)

HUNTER does not explicitly state of a marketing POI however HUNTER does disclose of a market areas wherein marketing area includes a retailer / merchant (col 8 line 36 – 40). It would be obvious to one or ordinary skilled in the art for HUNTER to be capable of having a marketing POI as this would be beneficial for improving marketing for the consumers. 

Regarding Claim 2:
HUNTER discloses:
2. (Currently Amended) The electronic device of claim 1, wherein the information on the at least one marketing POI (col 8 line 36 – 40) includes at least some pieces of identification information of each of the at least one marketing POI(merchant, col 8 line 36 – 40), geofence configuration information, a predetermined condition,(dwell, col 13 line 1 – 12) or marketing information, and wherein the predetermined condition includes at least one of a time period, a frequency or number of times(repeat visits, col 13 line 1 – 12) , a time interval (dwell, col 13 line 1-12), a device type, or a duplication prevention 3Appl. No.: To be determined Preliminary Amendment dated: September 7, 2021 category, designated to register or activate the target geofence for each of the at least one marketing POI.  (dwell, col 13 line 1-12)

Regarding Claim 5:
HUNTER discloses:
5. (Original) The electronic device of claim 1, wherein the instructions are configured to cause the at least one processor to: identify the marketing information included in 

Regarding Claim 7 and 13:
HUNTER discloses:
7. (Original) The electronic device of claim 1, wherein the instructions are configured to cause the at least one processor to store information on the at least one marketing POI in the at least one memory to correspond to a plurality of geographical areas divided to have a predetermined size (overlapping region sizes, col 61 line 50-57) based on location information of the at least one marketing POI.  

Claims 3, 4, and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 10360593 – Hunter et al. hereinafter as HUNTER in view of US PG Pubs 20150278877 – Yi et al. hereinafter as YI
 
Regarding Claim 3 and 11:
HUNTER discloses:
wherein the instructions are configured to cause the at least one processor to: 
identify whether the surrounding marketing POI satisfies the predetermined condition among the at least one surrounding marketing POI (marketing area, . i.e. retailer merchant proximity, col 8 line 35 – 38), identify whether the surrounding marketing POI surrounding marketing POI satisfies the predetermined condition, activate the surrounding marketing POI as the target geofence when the surrounding marketing POI has the history of being registered or stored as the geofence, and register the surrounding marketing POI as the geofence and activate (activate, col 103 line 1 – 17) the surrounding marketing POI as the target geofence in the at least one memory when the surrounding marketing POI meets a condition (condition, col 105 line 1 – 17)

HUNTER does not disclose:
has no history of being registered or stored as the geofence.  
However YI teaches of a known technique of identify marketing satisfies the predetermined condition (dwell) among the predetermine condition has no history of being registered, activate.   (predicting average dwell time for new / little data, para. 0108, location, para. 0066), This known technique is applicable to the system of HUNTER as they both utilizing the determination of a condition for advertising purposes.

One of ordinary skill in the art would have recognized that applying the known technique of YI would have yielded predictable results and results in an improved system. It would have been recognized that applying the technique of YI to the teachings of HUNTER of determining / activating surrounding marketing POI wherein the surrounding marketing POI has no history would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the determination of a similar systems. Further applying methods of determining pre determined conditions of marketing to HUNTER’s method of determining conditions to target 
In addition, it would have been obvious to one of ordinary skill in the art to include in HUNTER’s method of determining marketing offers based on conditions based on dwell time data,  using YI’s method in order to determine new target POI where there is no conditional information available. This would have the added benefit of sending offer notifications to customers in newly target areas  immediately after these new areas -similar to existing geographic areas which have collected dwell time data- are added, thus eliminating the time otherwise used to collect dwell time data for the newly target geographic areas. 

Regarding Claim 4:
HUNTER discloses:
4. (Currently Amended) The electronic device of claim 3, wherein the instructions are configured to cause the at least one processor to: identify whether the predetermined condition for the target geofence ends after the surrounding marketing POI is activated as the target geofence, (expire, end , col 72 line 10 -25) and when it is identified that the predetermined condition for the target geofencends, deactivate of the target geofence.  (expire, end , col 72 line 10 -25)


Claims 8, 9 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 10360593 – Hunter et al. hereinafter as HUNTER in view of US8019532 – Sheha et al. hereinafter 

Regarding Claim 8 and 14:
 HUNTER does not disclose, SHEHA teaches:
wherein the instructions are configured to cause the at least one processor to: identify whether there is at least one first geographical area having no (without, summary) registration history of information on a marketing POI(POI, summary)) within first geographical areas having a first size (shape, col 6 line 19 – 25)) corresponding to the first location information among the plurality of geographical areas, request information on at least one marketing POI corresponding to the first location information or first central location information of the at least one first geographical area(geographical, abstract) to the first server through the communication circuit when there is at least one first geographical area, and; in response to the request, update the at least one memory by registering or storing information on at least one marketing POI (POI, Col 4 line 20 – 25) corresponding to the first location information or the first central location information of the at least one first geographical area received from the first server to make the information on the at least one marketing POI correspond to the at least one first geographical area. (geographical, abstract)
It would be obvious to one of ordinary skill in the art at the time of the invention to combine HUNTER’s method of geolocation within a geographical area to utilize SHEHA’s method of geofences and POI such that this would improve HUNTER’s method of improved targeting. (Hunter - Col 1 line 55 – col 2 line 2)


Regarding Claim 9:
HUNTER does not disclose, SHEHA teaches:
9. (Currently Amended) The electronic device of claim 8, wherein the instructions are configured to cause the at least one processor to: acquire second location information of the electronic device, identify whether the electronic device moves within the plurality of geographical areas, (geographical, abstract) based on the first location information and the second location information, identify whether there is at least one second geographical area having no registration history of information on a marketing POI (POI, Col 4 line 20 – 25) within second geographical areas having a second size corresponding to the second location information among the plurality of geographical areas when it is identified that the electronic device moves within the plurality of geographical areas, request information on at least one marketing POI(POI, Col 4 line 20 – 25) corresponding to the second location information or second central location information of the at least one second geographical area  (geographical, abstract) to the first server through the communication circuit when there is at least one second geographical area, and in response to the request, update the at least one memory by registering the information on the at least one marketing POI (POI, Col 4 line 20 – 25)corresponding to the second location information or the second central location information received from the first server to make the information on the at least one marketing POI correspond to the at least one second geographical area.  (geographical, abstract)

It would be obvious to one of ordinary skill in the art at the time of the invention to combine HUNTER’s method of geolocation within a geographical area to utilize SHEHA’s method of geofences and POI such that this would improve HUNTER’s method of improved targeting.( Hunter - Col 1 line 55 – col 2 line 2)


Claims 6 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 10360593 – Hunter et al. hereinafter as HUNTER in view of US Patent 8941489 – Sheshadri et al. hereinafter as SHESHADRI
 

Regarding Claim 6 and 12:
HUNTER does not disclose discloses:
6. (Original) The electronic device of claim 1, wherein the instructions are configured to cause the at least one processor to: request marketing information corresponding to the target geofence of which an expiration date has passed to the first server or a second server through the communication circuit, based on passing of the expiration date included in the marketing information, and receive the marketing information corresponding to the target geofence of which the expiration date has passed from the first server or the second server through the communication circuit in response to the request.  
SHESHADRI teaches:
wherein the instructions are configured to cause the at least one processor to: request marketing information corresponding to the target geofence of which an expiration date (fig. 7b and col 6 line 30 – 52) has passed to the first server or a second server through the communication circuit, based on passing of the expiration date included in the marketing information, and receive the marketing information corresponding to the target geofence of which the expiration date has passed (fig. 7b and col 6 line 30 – 52) from the first server or the second server through the communication circuit in response to the request.  
It would be obvious to one of ordinary skill in art for HUNTER’s method of geofencing and the ability to determine time periods that expire to include the ability for geo fence to expire after a period of time utilizing SHESHADRI’s method as this would allow HUNTER to improve their level of promotional targeting ( SHESHADRI - col 1 – 55 – col 2 line 10)
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent – 8792917 – Huang – context based reverse geo coding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. T./
Examiner, Art Unit 3681
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681